Citation Nr: 1341120	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  10-06 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a bilateral ear condition.

3.  Entitlement to service connection for eyelid fasciculation.

4.  Entitlement to a/ disability rating in excess of 70 percent for posttraumatic stress disorder. 


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 to October 1991 with additional National Guard and reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that and reopened and denied a claim of entitlement to service connection for severe back pain. 

In June 2010, the Veteran presented sworn testimony during a Central Office hearing in Washington, DC, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.  In September 2010, the Board remanded the petition to reopen the previously denied claim for service connection for a back disorder to the RO/Appeals Management Center (AMC).

Recognition is given to the fact that the September 2009 rating decision reopened the previously denied claim for service connection for a low back disorder.  However, to establish jurisdiction over the issue of entitlement to service connection for a back disorder, the Board must first consider whether new and material evidence has been received to reopen the claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under the analysis section, new and material evidence has not been received to reopen the claim of entitlement to service connection for a back disorder.

In March 2011, the Veteran submitted a claim for service connection for a gynecological disorder, to include severe bleeding and anemia.  Thus, the issue of entitlement to service connection for a gynecological disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

In a June 2011 rating decision, the Roanoke RO denied service connection for a bilateral ear condition and eyelid fasciculation and denied an increased rating for posttraumatic stress disorder (PTSD).  In July 2011, the Veteran submitted a statement indicating that she disagreed with all of these denials.  This statement constitutes a notice of disagreement (NOD).  Despite this NOD, no statement of the case (SOC) has been issued for these issues.  Because the filing of an NOD initiates appellate review, the claims for service connection for a bilateral ear condition and eyelid fasciculation and an increased rating for PTSD must be remanded for the preparation of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

The issues of entitlement to service connection for a bilateral ear condition and eyelid fasciculation and an increased rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action on her part is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  In an unappealed decision dated in July 2007, the Board denied service connection for a back disorder on the basis that there was no evidence that her back disorder had its onset in service or was otherwise related to her active service.

2.  Evidence received since the July 2007 Board decision is cumulative and redundant of evidence already of record and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for back disorder.


CONCLUSIONS OF LAW

1.  The July 2007 Board decision denying service connection for a back disorder is final.  38 U.S.C.A. § 7266 (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.1100, 20.1104 (2013).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for back disorder has not been submitted; the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ) AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the adjudication of petitions to reopen service connection claims, the Veteran be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial(s).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in January 2009 which provided all required notice elements, including information regarding disability ratings and effective dates, the elements of new and material evidence, and the reasons for the prior denial.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in September 2009.  Nothing more was required.

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, personnel records, VA treatment records, and Social Security Administration (SSA) records are in the file.  Private treatment records have been obtained to the extent possible.  

The Board notes that the Veteran has claimed that there are additional service treatment records showing treatment for the back in 1991 at Dewitt Army Community Hospital.  VA has attempted to obtain these records several times, including under the Veteran's maiden name and under her married name.  An April 2011 Formal Finding identifies the attempts made by the RO to obtain these records and the negative responses from Dewitt Army Community Hospital.  The Board further notes that the Veteran has indicated that her records may be under her father's name, as she was a dependent under his CHAMPUS insurance policy at the time of the treatment.  The RO sent the Veteran a letter in October 2010 asking her to provide identifying information for her father, including his name and social security number.  The Veteran did not respond to this letter or provide any such identifying information, which lead to VA being unable to search for records under his name.  

The duty to assist is not always a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As VA has solicited the information necessary to search for any treatment records under the Veteran's father's name and the Veteran has failed to respond or provide this information, the Board finds that the duty to assist has been satisfied with regard to attempting to obtain these records. 

The Board notes that, in an attempt to reopen a previously denied claim for service connection, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured.  38 C.F.R. § 3.159 (c)(4)(iii) (2013).  The Veteran was not afforded an examination in association with her current petition to reopen.  As discussed below, the Board has concluded that new and material evidence has not been submitted on the claim.  Accordingly, there is no duty to provide an examination and no error exists.  Id.

Some discussion of the Veteran's personal hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were identified.  Information was also elicited from the Veteran concerning her contentions regarding what new evidence she had identified, as well as the nature and etiology of her claimed back disorder.  Notably, this hearing testimony, in part, triggered the Board's decision to remand this claim for further evidentiary development, including attempting to obtain additional service treatment records from Dewitt Army Community Hospital.

The Veteran's back claim was Remanded in September 2010 for further evidentiary development, including searching for available service treatment records from Dewitt Army Community Hospital under the Veteran's maiden and married names and her father's name.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

As discussed above, the RO searched for records at Dewitt Army Community Hospital under the Veteran's maiden and married names. The RO also requested identifying information for the Veteran's father in an October 2010 letter.  The Veteran did not respond to this letter.  Accordingly, all remand instructions issued by the Board have been complied with and this matter is once again before the Board.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  As noted above, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett, supra.  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

According to the United States Court of Appeals for Veterans Claims (Court), the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

"[T]he determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material."  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  The Court further explained in Shade that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element.  The newly presented evidence need not be probative of all the elements required to award the claim, just probative of each element (or at least one element) that was a specified basis for the last disallowance of the claim.  See Evans, supra at 283; see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim).

The Veteran contends that her current back disability is the result of active duty service.  She previously sought service connection for a back disorder.  She filed her original claim of entitlement to service connection in January 2004.  A July 2004 rating decision from the Roanoke RO denied the Veteran's back condition claim on the basis that the evidence did not establish that her current back disorder began in service or was otherwise etiologically related to her active service.  She appealed the RO's denial to the Board.  The Board upheld RO's denial in a July 2007, finding no evidence of an in-service back injury or a medical nexus between the Veteran's military service and her current back disorder.  The Veteran did not appeal the Board's July 2007 decision to the United States Court of Appeals for Veterans Claims.  The July 2007 Board decision is the last final denial of this claim.

The previous denial of service connection was premised on findings that there was no evidence of an in-service back injury or competent medical evidence of a nexus between the Veteran's military service and her current back disorder.  As such, for evidence to be new and material in this matter, (i.e., relating to unestablished facts necessary to substantiate the claim, and raising a reasonable possibility of substantiating the claim), it would have to show that the Veteran was treated in service for a back injury, had a diagnosis of arthritis of the spine within a year of discharge, has a back disability that was incurred in or aggravated by service, or has had continuous symptoms of back pain since service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's contentions of a back injury in service and continuous back pain since service were of record at the time of the prior denial.  Accordingly, new and material evidence must consist of more than additional assertions of the same by the Veteran.

Evidence submitted subsequent to the July 2007 Board decision includes updated VA and private treatment records and additional statements and hearing testimony from the Veteran.  The treatment records indicate that the Veteran has been treated for and diagnosed with a back disorder and that she continues to report that her back problems began in service.  Lay evidence from the Veteran reiterates her contentions at the time of the prior denial that she was treated in service at Dewitt Army Community Hospital for back pain.  


Significantly, the medical and lay evidence submitted since the July 2007 Board denial of service connection does not include any evidence of back treatment in service other than the Veteran's reports.  The Veteran's repeated contentions are merely redundant of lay evidence she submitted at the time of the prior denial and does not constitute new evidence.  Bostain v. West, 11 Vet. App. 124   (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  The Board previously reviewed and considered the Veteran's contentions that she was treated at Dewitt Army Community Hospital during active duty for back pain. 

Similarly, to the extent that the Veteran argues that the newly associated treatment records reporting her contentions of a back injury in service are new and material evidence, the Board notes that these are merely reporting her already considered lay contentions.  None of the treatment records reference service treatment records showing in-service treatment or reports from anyone other than the Veteran.  Thus, while these records are new in the sense that these records were generated and dated after the June 2007 Board decision, the information contained in those records/reports is neither new nor material.  They simply reiterate evidence (the Veteran's reported history) that was already of record.  Indeed, even if the evidence was considered new, it would not be material because the evidence does not contain any new lay or medical evidence of a diagnosis of a back disability in service, a medical nexus relating the Veteran's current back disability to service, or evidence reflecting continuity of back symptoms from the time of service, other than based on the Veteran's own reports which were previously considered by the Board.  

As stated above, in order to reopen the previously denied claim for service connection for a back disorder, the Veteran must submit evidence that shows that her current back disability was incurred in or aggravated by service.  The evidence she has submitted fails to establish such a medical nexus or in-service incurrence.  Accordingly, the Board finds that the evidence received since the July 2007 Board decision, while not previously considered, does not raise a reasonable possibility of substantiating the claim.  Therefore, the evidence is not material.  The appeal to reopen the Veteran's claim for service connection for back disorder is denied.

ORDER

The application to reopen the claim of entitlement to service connection for a back disorder is denied.


REMAND

As noted above, there is no evidence in the claims file to indicate that the RO issued an SOC in response to the Veteran's NOD with the June 2011 denials of service connection for a bilateral ear condition and eyelid fasciculation and an increased rating for PTSD.  Therefore, the issues of entitlement to service connection for a bilateral ear condition and eyelid fasciculation and an evaluation in excess of 70 percent for PTSD must be remanded to the RO/AMC to issue an SOC.  See Manlincon, supra.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

Provide the Veteran and her representative with a statement of the case regarding her claims of entitlement to service connection for a bilateral ear condition and eyelid fasciculation and an increased rating for PTSD.  They should be advised of the time period in which to perfect an appeal.  If the Veteran perfects an appeal for any of these issues, all issue(s) properly on appeal should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


